In a proceeding pursuant to CPLR article 78 to review a determination denying parole to petitioner, he appeals from a judgment of the Supreme Court, Dutchess County, dated May 22, 1975, which denied the application. Judgment affirmed, without costs or disbursements. One who refuses to attend a hearing cannot claim that his absence was a denial of due process (People v Epps, 46 AD2d 890). Section 214 of the Correction Law, which indicates that the parole board shall consider reports prepared within the previous two months, does not require the board to obtain up-to-the-minute data. Although some degree of due process attaches to parole release hearings (United States ex rel. Johnson v Chairman of New York State Bd. of Parole, 500 F2d 925), the protection is limited because of the nonadversarial nature of the administrative determination. It does however include the basic right to be informed of the reasons for parole denial. Under the circumstances here involved, petitioner should be granted an expedited parole release hearing. Hopkins, Acting P. J., Martuscello, Damiani, Rabin and Hawkins, JJ., concur.